DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Brad Lawrance (Reg. No. 47,210) on 01/14/2021.

The application has been amended as follows:
Claim 19 has been amended as follow:
19. (Currently Amended) A method of making a generator, comprising:
at a housing having a shared system port and an independent system port, enclosing a stator with a stator winding in the housing;
supporting a rotor with a rotor winding for rotation relative to the stator;
fluidly coupling the stator with one of the shared system port and the independent system port with a selector; and


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach a generator, comprising: a stator with a stator winding; a rotor with a field winding supported for rotation relative to the stator; a housing enclosing the stator and the rotor, the housing having an independent system port connected to a shared system port by a selector; and wherein the selector fluidly couples the stator and one of the independent system port and the shared system port, and wherein the selector fluidly separates the stator from the other of the independent system port and the shared system port.
Claims 2-18 are allowable for their dependency on claim 1.
Claims 19 and 20 are allowable for similar reason as claims 1-18.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834